 1                                                                  The Honorable Richard A. Jones
                                                                 The Honorable Michelle L. Peterson
 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9     KWOK FAI LI,
                                                            No. C19-2015-RAJ-MLP
10                    Petitioner,
                                                            JOINT STIPULATION AND [proposed]
11                                  v.                      ORDER CONSENTING TO
                                                            MAGISTRATE JUDGE AND
12     U.S. Dept. of Homeland Security, et. al.,            DISMISSING HABEAS PETITION

13                    Respondents.                          NOTE ON MOTION CALENDAR:
                                                            Today
14

15          COMES NOW Respondents, by and through their counsel, Brian T. Moran, United

16   States Attorney for the Western District of Washington, and Kristin B. Johnson, Assistant

17   United States Attorney for said District, and Petitioner, by and through his counsel William

18   Frick, and hereby jointly stipulate and agree as follows:

19          WHEREAS on December 10, 2019, Petitioner filed a habeas petition challenging his

20   continued immigration detention. Dkt. No. 1.

21          WHEREAS on January 13, 2020, Petitioner was removed from the United States.

22

23

24
      JOINT STIPULATION AND ORDER                                           UNITED STATES ATTORNEY
      CONSENTING TO MAGISTRATE JUDGE AND                                     700 Stewart Street, Suite 5220
      DISMISSING HABEAS PETITION                                            Seattle, Washington 98101-1271
      (C19-2015-RAJ-MLP)- P a g e | 1                                                (206) 553-7970
 1            WHEREAS the parties agree that Petitioner’s removal rendered the habeas petition

 2   moot. See Abdala v. Immigration and Naturalization Service, 488 F.3d 1061, 1065 (9th Cir.

 3   2007).

 4            WHEREAS the parties agree that this action should be dismissed as moot without fees

 5   or costs to either party.

 6            WHEREAS the parties consent to proceed before the assigned Magistrate Judge under

 7   28 U.S.C. § 636(c).

 8            NOW THEREFORE, the parties, through their respective counsel of record, do hereby

 9   stipulate and agree, and respectfully request, that the Court make and enter the following order:

10
              1. Petitioner’s habeas petition is hereby denied and dismissed as moot without fees or
11               costs to either party.

12
     SO STIPULATED.
13
     DATED this 24th day of January, 2020.
14
     BRIAN T. MORAN
15   United States Attorney

16
      /s Kristin B. Johnson
17   KRISTIN B. JOHNSON WSBA #28189
     Assistant United States Attorney
18   700 Stewart Street, Suite 5220
     Seattle, WA 98101-1271
19   Telephone No. (206) 553-7970
     Fax No. (206) 553-4073
20   E-mail kristin.b.johnson@usdoj.gov
     Attorney for Respondents
21

22

23

24
      JOINT STIPULATION AND ORDER                                           UNITED STATES ATTORNEY
      CONSENTING TO MAGISTRATE JUDGE AND                                     700 Stewart Street, Suite 5220
      DISMISSING HABEAS PETITION                                            Seattle, Washington 98101-1271
      (C19-2015-RAJ-MLP)- P a g e | 2                                                (206) 553-7970
 1   SO STIPULATED.

 2   DATED this 24th day of January, 2020.

 3

 4    /s William Frick
     WILLIAM FRICK, WSBA #26648
 5   Law Office of Wiliam Frick
     719 Second Avenue, Suite 701
 6   Seattle, Washington 98104
     (206) 286-0167
 7   Attorney for Petitioner

 8

 9
                                             ORDER
10
           IT IS SO ORDERED.
11

12
           DATED this 27th day of January, 2020.
13

14                                                 A
                                                   MICHELLE L. PETERSON
15                                                 United States Magistrate Judge

16

17

18

19

20

21

22

23

24
      JOINT STIPULATION AND ORDER                                   UNITED STATES ATTORNEY
      CONSENTING TO MAGISTRATE JUDGE AND                             700 Stewart Street, Suite 5220
      DISMISSING HABEAS PETITION                                    Seattle, Washington 98101-1271
      (C19-2015-RAJ-MLP)- P a g e | 3                                        (206) 553-7970
